    Case: 1:20-cv-00030-TSB-KLL Doc #: 49 Filed: 01/27/21 Page: 1 of 2 PAGEID #: 404




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

MARQUEZ B. PERRY,                              :       Case No. 1:20-cv-30
                                               :
         Plaintiff,                            :       Judge Timothy S. Black
                                               :
vs.                                            :       Magistrate Judge Karen L. Litkovitz
                                               :
WARDEN WARREN                                  :
CORRECTIONAL INSTITUTION, et                   :
al.,                                           :
                                               :
          Defendants.                          :

                          DECISION AND ENTRY
              ADOPTING THE REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 47)

         This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on December 4, 2020, submitted

a Report and Recommendation. (Doc. 47). No objections were filed.

         As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation (Doc. 47) should be and is hereby adopted in its entirety. 1




1
  As noted by the Magistrate Judge, nothing in this Decision and Entry prevents plaintiff from
filing a new action against the appropriate individuals at SOCF to the extent that plaintiff is
seeking to bring an Eighth Amendment claim against those officials. This is appropriate only
after plaintiff has sought protective control under Ohio Admin. Code § 5120-9-14 and exhausted
his administrative remedies under Ohio Admin. Code § 5120-9-31.
Case: 1:20-cv-00030-TSB-KLL Doc #: 49 Filed: 01/27/21 Page: 2 of 2 PAGEID #: 405




        Accordingly, for the reasons stated above:

        1.    The Report and Recommendation (Doc. 47) is hereby ADOPTED;

        2.    Plaintiff’s motion for default judgment (Doc. 38) is DENIED;

        3.    Plaintiff’s motion for preliminary injunction and temporary restraining
              order (Doc. 40) is DENIED; and

        4.    The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
              this Order would not be taken in good faith and therefore Plaintiff is denied
              leave to appeal in forma pauperis.


        IT IS SO ORDERED.

Date:    1/27/2021                                            s/Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                             2
